Electronically Filed
                                                       Supreme Court
                                                       SCAD-10-0000196
                                                       03-JAN-2011
                                                       02:22 PM



                         SCAD-10-0000196

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                  vs.

                THOMAS D. COLLINS, III, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 10-044-8878)

                      ORDER OF PUBLIC CENSURE
     (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.,
      and Intermediate Court of Appeals Chief Judge Nakamura,
                   assigned by reason of vacancy)

          This court has received the Disciplinary Board’s Report
and Recommendation for the Public Censure of Respondent Thomas D.
Collins, III.   In consideration of the report and the
stipulations in support of the report, it appears that Respondent
Collins was convicted of several counts of failure to file state
income and general excise tax returns and that the convictions
were entered upon deferred acceptance of guilty and deferred
acceptance of no contest pleas.    Respondent Collins stipulated
that his failures to file tax returns violated Rule 8.4(a) and
8.4(b) of the Hawai#i Rules of Professional Conduct.
Consequently, a public censure is warranted.    Therefore,
           IT IS HEREBY ORDERED that Respondent Thomas D. Collins,
III,   is Publicly Censured.
           DATED:   Honolulu, Hawai#i, January 3, 2011.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ James E. Duffy, Jr.
                                /s/ Craig H. Nakamura




                                  2